ROSENBERG, District Judge.
The relator presents herewith a Petition for Habeas Corpus in Forma Pau-peris. He asserts certain circumstances to indicate that he was innocent and caught in a vicious web of circumstances and entrapment, and because of a denial of “due process of law”, he was convicted. He stated that he had insufficient time to acquaint appointed counsel with the facts of his case, and because of counsel’s inability to defend him, the jury returned a verdict of guilty.
The relator asserts that appointed counsel was not present when colloquies occurred or at the time of sentencing. Because of the foregoing, he indicates that, he was tried in a court that had shown-prejudice and that he had been represented by counsel who was incompetent.
The relator, in his petition refers to- an opinion by Judge Marsh of this Court,. United States ex rel. Cobb v. Cavell, 161 F.Supp. 174. By an examination of the record, it would appear relator’s complaint is unfounded. Judge Marsh in a. well-defined opinion showed a thorough inquiry into relator’s complaint and made his findings after a searching inquiry therein. From the opinion it appears, that the complaint which is now made by the relator is in substance similar to that heretofore made to this Court. No new facts have been averred and no new questions of law have been raised. Accordingly, in dependence upon the opinion already filed in this court, this petition by-the relator will be denied.